Exhibit 10.9

Client Code/Reference No: ADD-00493        

 

AMENDMENT

Date of Amendment: November 7, 2008

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between MSCI Inc. (f/k/a Morgan Stanley Capital
International Inc.) (“MSCI”) and Barclays Global Investors, N.A. (“Licensee”),
as amended. Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed in the Agreement.

 

1) Exhibit A of the Agreement is hereby amended to add the MSCI All Peru Capped
Index and MSCI Frontier Emerging Markets APEX Index. For the avoidance of doubt,
the terms contained in Exhibit B of the Agreement, including, but not limited to
the requirement that all Funds be listed on an U.S. domiciled stock exchange
only, shall apply to all Funds based on the aforementioned indices.

For the avoidance of doubt, the license fees set forth in the Agreement, as
amended, shall apply with respect to all Funds based on the aforementioned
indices.

 

2) This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. To the extent that any terms of this Amendment conflict
with any terms of the Agreement, the terms of this Amendment will control. No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement and this Amendment.

 

3) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

Barclays Global Investors, N.A.

    MSCI INC.

By

  /s/ Greg Friedman     By   /s/ Joseph A. Gagliardi  

 

     

 

Name

  Greg Friedman     Name   Joseph A. Gagliardi  

 

     

 

 

(printed)

     

(printed)

Title

  Managing Director     Title   Executive Director  

 

     

 

Barclays Global Investors, N.A.

     

By

  /s/ Elaine Orr        

 

      Name   Elaine Orr        

 

       

(printed)

     

Title

  Principal        

 

     